Title: From Alexander Hamilton to Samuel Hodgdon, 1 October 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York Octor. 1st. 1799
          
          I observe, from the returns that have been sent me, that woo the requisite supply of woolen overalls has not been forwarded to the several regiments—As I have to request your particular attention to this subject as the season is rapidly approaching when those overalls will be necessary to the troops. Major Bradley of the fourth regiment who is superintending a recruiting party at Staunton has rep stated to me his wants in this respect—You will be pleased immediately to forward to him at that place woolen overalls for four companies. There were none of these articles among the Clothing which he received some time since
          With consn
          Mr. Hodgdon
          
            I send you for your information a certificate that has been transmitted to me by Col Read.
            It relates, you will perceive to some damaged Articles of supply.
          
        